REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 are allowed.
Claim 1 is allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose transmit an SGNB ADDITION REQUEST ACKNOWLEDGE including second information 
for limiting radio resource allocation to the first base station device, wherein each 
of the first information and the second information for limiting radio resource 
allocation includes information indicating at least one of a frequency domain and a time domain indicating a location of a radio resource.
It is noted that the closest prior art, Vrzic et al. (US 10750410, Aug. 18, 2020) shows synchronizing state among different security domains performed by a multi-domain relay node in a multi-domain blockchain network, include receiving a gossip message from a domain anchor peer in a first security domain, the gossip message include blockchain state information of a domain anchor peer blockchain ledger managed by a plurality of nodes in the first security domain, the blockchain state information include block content.
It is noted that the closest prior art, Yilmaz et al.  (US 20190261235, Aug. 22, 2019), Shows the master network node serve the UE, a secondary network node further provides additional resources for the UE, such as serving cells, a secondary network node provides additional resources based on a received measurement report, traffic conditions, or bearer types.
However, Vrzic et al. and Yilmaz et al. fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/IQBAL ZAIDI/Primary Examiner, Art Unit 2464